UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934(NO FEE REQUIRED) For the transition period from to Commission file number: 0-32137 Online Vacation Center Holdings Corp. (Exact name of registrant as specified in its charter) Florida 65-0701352 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 1801 N.W. 66th Avenue, Suite 102, Plantation, Florida 33313 (Address of principal executive offices)(Zip Code) (954) 377-6400 Registrant’s telephone number including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has electronically submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No At August XX, 2010, the number of shares outstanding of the registrant's common stock, $0.0001 par value was 1X,XX,XXX. PAGE PartI. Financial Information Item1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item4T. Controls and Procedures 18 PartII Other Information Item1 Legal Proceedings 19 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3 Default upon Senior Notes 20 Item4 Removed and Reserved 20 Item5 Other Information 20 Item6 Exhibits 20 Exhibit 31.1 – Certification Exhibit 31.2 – Certification Exhibit 32.1 – Certification 2 ONLINE VACATION CENTER HOLDINGS CORP. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents Accounts receivable, net Deposits and prepaid items Deferred tax asset, net Total Current Assets Restricted cash Property and equipment, net Intangible assets, net Goodwill Other assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities Deferred revenue Capital lease obligations, current portion Total Current Liabilities Capital lease obligations Deferred tax liability Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, 1,000,000 shares authorized at $.0001 par value; 0 shares issued and outstanding - - Common stock, 80,000,000 shares authorized at $.0001 par value; 14,790,178 and 15,000,478 shares issued and outstanding Additional paid-in capital Accumulated deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these statements. 3 ONLINE VACATION CENTER HOLDINGS CORP. CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, NET REVENUES OPERATING EXPENSES: Selling and marketing General and administrative Depreciation and amortization OPERATING INCOME (LOSS) Interest income, net Income (Loss)from continuing operations before provision (benefit) for income taxes Provision/ (Benefit) for income taxes Income from continuing operations DISCONTINUED OPERATIONS: Loss from discontinued operations, net of tax benefit - - NET INCOME EARNINGS PER SHARE - Basic Income from continuing operations $ 0.01 $ 0.02 $ 0.04 (Loss) from discontinued operations $ - $ (0.00) $ - $ (0.00) Net income $ 0.00 $ 0.01 $ 0.02 $ 0.04 Weighted average shares outstanding - Basic EARNINGS PER SHARE - Diluted Income from continuing operations $ 0.01 $ 0.02 $ 0.04 (Loss) from discontinued operations $ - $ (0.00) $ - $ (0.00) Net income $ - $ 0.01 $ 0.02 $ 0.04 Weighted average shares outstanding - Diluted The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these statements. 4 ONLINE VACATION CENTER HOLDINGS CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash flows from continuing operating activities: Net income Loss from discontinued operations, net of tax - Income from continuing operations Adjustments to reconcile to net cash inflow from operating activities: Depreciation and amortization Stock based compensation expense Imputed interest expense- net Deferred income tax expense Decrease in accounts receivable (Increase)/Decrease in deposits and prepaid items Increase (Decrease) in accounts payable and accrued liabilities Increase (Decrease) in deferred revenue Net cash provided by operating activities Cash flows from continuinginvesting activites: Capital expenditures (Increase) in intangible assets Decrease in receivable upon disposition of discontinued operation Cash used in investing activities Cash flows from continuing financing activites: Purchase of common stock under approved purchase plan - Purchase of common stock Payments under capital lease obligations Repayment of notes payable - Cash used in financing activities Discontinued Operations Cash provided by operating activities Cash provided by discontinued operations - Increase in cash during the period Cash at the beginning of the period Cash at the end of the period Supplemental disclosure of cash flow information: Cash paid for interest $ 628 Cash paid for taxes Non-cash investing and financing activities: Retirement of treasury stock The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of these statements. 5 ONLINE VACATION CENTER HOLDINGS CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements of Online Vacation Center Holdings Corp., (the “Company”), and the notes thereto have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K, for the year ended December 31, 2009, and filed with the Securities and Exchange Commission on March 29, 2010 (the “2009 Annual Report”). The interim financial information contained herein is not certified or audited; it reflects all adjustments (consisting of only normal recurring accruals) which are, in the opinion of management, necessary for a fair statement of the operating results for the periods presented, stated on a basis consistent with that of the audited financial statements. The results of operations for the three months and six months ended June 30, 2010 are not necessarily indicative of annual results. The Company manages its business as one reportable segment. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. For the Company, key estimates include allowance for doubtful accounts, the fair value of goodwill and intangible assets, asset lives used in computing depreciation and amortization, including amortization of intangible assets, and accounting for income taxes, contingencies and litigation. While the Company believes that such estimates are fair when considered in conjunction with the condensed consolidated financial position and results of operations taken as a whole, actual results could differ from those estimates and such differences may be material to the financial statements. 2.DISPOSITION On September 30, 2009, the Company’s Board of Directors authorized the sale of Thoroughbred Travel LLC (“Thoroughbred”) and La Tours and Cruises, Inc. (“La Tours”),Houston, Texas based travel agencies focused on providing luxury based personal travel products, such as cruises, European tours and all inclusive vacations.Additionally, the Company’s Board of Directors authorized the dissolution of La Fern, Inc. (“La Fern”) a Florida travel agency focused on providing land-based vacations.The Company acquired Thoroughbred in September 2006, La Fern in October 2006 and La Tours in January 2007. On October 19, 2009,the Companyentered into a definitive agreement (the “Sales Agreement”) to sell the assets and liabilities arising from customer travel after November 2, 2009 of La Tours and Thoroughbred to West University Travel LLC (“West U”), a Texas limited liability company.The principal members of West U are Ray Schutter, President of La Tours and Thoroughbred, and Cecilia Schutter from whom the Company purchased La Tours in January 2007. 6 ONLINE VACATION CENTER HOLDINGS CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The results of operations and cash flows of La Tours, Thoroughbred and La Fern have been removed from the results of continuing operations for the three months and six months ended June 30, 2009.The results of operations of La Tours, Thoroughbred and La Fern for the three months and six months ended June 30, 2009 are as follows: Three Months Ended June 30, Six Months Ended June 30, Revenues (Loss) before income taxes Income taxes (benefit) (Loss) from discontinued operations 3.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (the “FASB”) has codified a single source of U.S. Generally Accepted Accounting Principles (GAAP), the Accounting Standards Codification™. Unless needed to clarify a point to readers, we will refrain from citing specific section references when discussing application of accounting principles or addressing new or pending accounting rule changes. There are no recently issued accounting standards that are expected to have a material effect on our financial condition, results of operations or cash flows. A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies. Because of the tentative and preliminary nature of these proposed standards, management has not determined whether implementation of such proposed standards would be material to the Company’s consolidated financial statements. 4. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution that could occur if stock options and other commitments to issue common stock were exercised or equity awards vest resulting in the issuance of common stock or conversion of notes into shares of the Company’s common stock that could increase the number of shares outstanding and lower the earnings per share of the Company’s common stock.This calculation is not done for periods in a loss position as this would be antidilutive.As of June 30, 2010, there were no stock options or stock awards that would have been included in the computation of diluted earnings per share that could potentially dilute basic earnings per share in the future.The information related to basic and diluted earnings per share is as follows: 7 ONLINE VACATION CENTER HOLDINGS CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Numerator: Continuing operations: Income from continuing operations Discontinued operations (Loss) from discontinued operations Net income Denominator: Weighted average number of shares outstanding – basic and diluted EPS: Basic: Continuing operations Discontinued operations Net income Diluted Continuing operations Discontinued operations Net income 5. DEPOSITS AND PREPAID ITEMS Deposits and prepaid items consist of the following: June 30, December 31, Deposits with suppliers Advanced employee commissions Prepaid expenses and current portion of note receivable Deposits and prepaid items In January 2010, the Company initiated a compensation plan for a part of its sales force.Employees in this unit are solely compensated by commission.Commission payments are treated as an asset (“Advanced employee commissions”) and are 8 ONLINE VACATION CENTER HOLDINGS CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) expensed at the time of client’s travel when the related revenue is recognized.Other sales employees, in accordance with the existing compensation plan, are paid a salary with a bonus which are expensed immediately. 6. INTANGIBLE ASSETS, NET Intangible assets are capitalized at their respective fair values and are amortized at their estimated useful lives ranging from four to fifteen years.The Company conducts its annual tests for impairment during the fourth quarter of the fiscal year or whenever events or changes in circumstances indicate that they may be impaired. Intangible assets consist of the following: June 30, December 31, Trade names Customer lists and relationships Less: Accumulated amortization Intangible assets, net Amortization expense for the quarters ended June 30, 2010 and 2009 and the six months ended June 30, 2010 and 2009 was $120,959, $83,397, $233,803 and $161,443, respectively. 7. ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities consisted of the following: June 30, December 31, Accounts payable Accrued compensation Accrued professional fees Other accrued expenses Total 8. STOCK REPURCHASES On August 1, 2008, the Company announced that its Board of Directors had approved a program to repurchase of up to $200,000 of the Company's common stock which would be funded from available working capital and subject to the rules and regulations of the SEC and other applicable legal requirements. The plan does not requirethe Companyto acquire a specific number of shares and may be suspended from time to time or discontinued. As initially adopted, the program did not extend beyond June 30, 2009. 9 ONLINE VACATION CENTER HOLDINGS CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) On March 2, 2009 the Company announced that its Board of Directors authorized the repurchase of an additional $150,000 of our common stock to be funded from available working capital and subsequently extended the program until December 31, 2010. During the six months ended June 30, 2010, the Company entered into agreements with two shareholders to purchase 100,000 shares and 18,900 shares respectively, and one affiliate to purchase 100,000 shares of the Company’s common stock from the Company’s working capital.These repurchase transactions, totaling $121,340, are not part of the Company’s previously announced repurchase programs. 9. STOCK BASED COMPENSATION The 2005 Management and Director Equity Incentive and Compensation Plan (the “Plan”) provides for the grants of stock options, restricted stock, performance-based and other equity-based incentive awards to directors, officers and key employees. Under this Plan, stock options must be granted at an option price that is greater than or equal to the market price of the stock on the date of the grant. If an employee owns 10% or more of the Company’s outstanding common stock, the option price must be at least 110% of the market price on the date of the grant. Options granted under this Plan become exercisable in accordance with the terms of the grant as determined by a committee of the Company’s Board of Directors. All options granted expire no more than 10years following the date of grant. All stock option grants currently outstanding vested either on the date of grant or will vest two years from the date of grant, provided that the individual is continuously employed with the Company. All outstanding restricted stock grants vest 20% upon grant and ratably over the successive four years, subject to continued employment with the Company. No stock options were granted during the three months and six months ended June 30, 2010. A summary of the activity in our Plan for the six months ended June 30, 2010 is presented below: Shares Weighted Average Exercise Price Options outstanding at December 31, 2009 Granted - Canceled - Exercised - Options outstanding at June 30, 2010 Compensation cost recognized for the three months and six months ended June 30, 2010 and 2009 was $0, $15,399, $1,093 and $33,758, respectively. As of June 30, 2010, all awards granted under our option plan had vested resulting in no future stock based compensation expense to be recognized. At June 30, 2010, 2,402,400 shares of common stock at weighted average strike price of $1.39 per share were exercisable. For the quarter ended June 30, 2010, no restricted shares were granted to employees and directors under the Plan. Compensation expense for the six months ended June 30, 2010 and 2009 related to the restricted share grants was $15,230 and $15,570, respectively. 10 ONLINE VACATION CENTER HOLDINGS CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) INCOME TAXES The provision (benefit) for income taxes from continued operations for thequarter and six months ended June30, 2010and 2009consist of the following: For the Three Months EndedJune 30, For the Six Months Ended June 30, Current: Federal State Deferred: Federal State Provision/(Benefit) for income taxes The difference between income tax expense computed by applying the federal statutory corporate tax rate and actual income tax expense is as follows: For the Three Months EndedJune 30, For the Six Months
